  8:18-cr-00139-RFR-SMB Doc # 65 Filed: 12/02/20 Page 1 of 2 - Page ID # 407




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:18CR139

       v.
                                                                  ORDER
PHILIP J. GREGORY,

                      Defendant.


       This matter is before the Court on Philip Gregory’s (“Gregory”) “Emergency
Motion to Modify Sentence Pursuant to Title 18 U.S.C. § 3582(c)(1)(A)” (Filing No. 60).
The motion and accompanying brief were signed only by Gregory’s wife as his attorney in
fact. She also included a copy of Gregory’s written power of attorney as an exhibit.

       Federal Rule of Civil Procedure 11(a) requires that “[e]very pleading, written
motion, and other paper must be signed by at least one attorney of record in the attorney’s
name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a).
Gregory is unrepresented, but he did not personally sign the motion or accompanying brief.
Gregory makes no showing of incapacity and has not provided any other explanation to the
Court why he could not prepare, sign, and file his own legal documents. United States v.
Brenton, No. 8:04CR262, 2007 WL 3124539, at *1 (D. Neb. Oct. 23, 2007) (explaining
that a pro se party must sign their own documents submitted to the Court “to assur[e] that
the statements and arguments made are those of [the defendant]”). The Court routinely
receives legal documents from Federal prisoners and expects the same from Gregory.
Accordingly,

       IT IS ORDERED:
       1.      Philip Gregory’s motion to modify is denied without prejudice.
       2.      The Clerk is directed to mail a copy of this Order to Gregory at his address
               of record.
8:18-cr-00139-RFR-SMB Doc # 65 Filed: 12/02/20 Page 2 of 2 - Page ID # 408




   Dated this 2nd day of December 2020.

                                          BY THE COURT:



                                          Robert F. Rossiter, Jr.
                                          United States District Judge




                                     2
